UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4302


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DARION DEVON JOHNSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-cr-00163-BO-1)


Submitted: July 17, 2017                                          Decided: August 3, 2017


Before TRAXLER, DUNCAN, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICES OF JENNIFER HAYNES ROSE, Cary, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P. May-
Parker, First Assistant United States Attorney, Kristine L. Fritz, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darion Devon Johnson pleaded guilty to distribution of cocaine base in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2012), and possession of a firearm by a felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). Johnson’s Sentencing Guidelines

range of imprisonment was determined, in part, by Johnson’s career offender status and

because he possessed the firearm in connection with another felony offense and engaged

in firearms trafficking. Johnson was sentence to 240 months’ imprisonment, near the low

end of the Sentencing Guidelines range of imprisonment. On appeal, Johnson contends

that: (1) he is not a career offender; (2) he did not possess a firearm in connection with

another felony offense; (3) he did not engage in firearm trafficking; and (4) the sentence

was procedurally unreasonable. While we conclude that there was no error with the

calculation of Johnson’s Guidelines sentence, we vacate the judgment and remand for

resentencing because the district court did not adequately explain the sentence.

       First, because Johnson has two qualifying controlled substance convictions, we

conclude that there was no error in the district court’s finding that Johnson was a career

offender under U.S. Sentencing Guidelines Manual § 4B1.1(a) (2015). We also discern

no error in the court’s finding that Johnson was eligible for two four-level enhancements

to his Guidelines offense level after the Government showed by a preponderance of the

evidence that he possessed firearms in connection with another felony offense and

engaged in firearms trafficking.

       When reviewing a criminal sentence, we must first ensure that the district court

did not commit a significant procedural error. Gall v. United States, 552 U.S. 38, 51

                                             2
(2007). We review the district court’s factual findings for clear error and its legal

conclusions de novo. United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009). A

district court commits procedural error at sentencing if it fails to properly calculate the

Guidelines sentence, treats the Guidelines as mandatory, fails to consider the 18 U.S.C.

§ 3553(a) (2012) sentencing factors, selects a sentence based on erroneous facts, or fails

to adequately explain the chosen sentence. Gall, 552 U.S. at 51. While the district court

is not required to “robotically tick through the § 3553(a) factors,” United States v. Helton,

782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks omitted), it “‘must make an

individualized assessment based on the facts presented’ when imposing a sentence,

‘applying the relevant § 3553(a) factors to the specific circumstances of the case’ and the

defendant, and must ‘state in open court the particular reasons supporting its chosen

sentence,’” United States v. Lymas, 781 F.3d 106, 113 (4th Cir. 2015) (quoting United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (alteration omitted)). An explanation

is necessary even if the district court imposes a within-Guidelines sentence. Carter, 564
F.3d at 330.

       The district court’s statement to Johnson concerning the sentence was as follows:

               Well, I’ll impose a sentence of 240 months on Count 5 and
               120 months concurrent on Count 6, supervised release of 3
               years on Count 5 and 3 years on Count 6, special assessment
               of $200, not to violate any federal, state, or local law during
               this period of supervised release. He’s getting credit for time
               served. I’ll recommend him to Butner.

(Joint Appendix (J.A.) at 45-46). The court did not cite an individualized reason for

imposing a within-Guidelines sentence, mention any of the § 3553(a) sentencing factors,


                                             3
or address Johnson’s request for a sentence as lenient as possible. (J.A. 44-45). Because

the court failed to provide reasons for the selected sentence, we cannot effectively review

the reasonableness of the sentence. United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006).

       Accordingly, while Johnson’s claims challenging the calculation of his Guidelines

sentence are without merit, we vacate the sentence and remand for resentencing because

the district court did not adequately explain the basis for the sentence imposed. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                           VACATED AND REMANDED




                                            4